Citation Nr: 1137135	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to retroactive benefits for service connection of chronic lymphocytic leukemia (CLL), to include as secondary to herbicide exposure and/or to service-connected recurrent ingrown left great toenail.

2. Entitlement to service connection for peripheral artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1956 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2009 rating decisions of the Philadelphia, Pennsylvania RO and Waco, Texas RO, respectively.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.

The September 2006 rating decision denied service connection for CLL, to include as secondary to herbicide exposure and to service-connected recurrent ingrown left great toenail.  In December 2007, a hearing in this matter was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In April 2009, the Board remanded this matter to satisfy notice requirements.  

The November 2009 rating decision denied service connection for peripheral artery disease.  

In February 2010, the Veteran requested a hearing before the Board in Washington, DC.  Such a hearing was scheduled for July 29, 2010.  However, in June 2010, the Veteran (through his representative) indicated he would not be able to travel to Washington, DC, and requested to be scheduled for a Travel Board hearing at the Waco, Texas RO.  In October 2010, he was advised of his various options for a hearing.  He responded that same month by withdrawing his request for a hearing, and requesting that his case be forwarded to the Board for a decision.  In January 2011 and in July 2011, he submitted additional argument.  38 C.F.R. § 20.1304(c).

In May 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection of CLL.
The matter of entitlement to retroactive benefits for service connection of CLL, to include as secondary to herbicide exposure and to service-connected recurrent ingrown left great toenail, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

Peripheral artery disease was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current peripheral artery disease is related to his service, to include as due to exposure to herbicide agents therein.


CONCLUSION OF LAW

Service connection for peripheral artery disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination or obtain a medical opinion because such was not necessary.  Absent any competent (to include medical) evidence suggesting that the Veteran's peripheral artery disease may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board notes that in January 2011 correspondence the Veteran requested that deck logs for the USS Satyr from April 1968 to September 1968 be secured for the record.  In June 2011 correspondence he asserted he was exposed to Agent Orange while serving aboard the USS Vancouver and the USS Tom Green County.  The Board has considered whether a remand for the requested deck logs or any other development is necessary to determine whether the Veteran was exposed to herbicides in service, and finds that such action is not necessary.  In particular, the Veteran's service personnel records are associated with the record, and show that he was awarded the Republic of Vietnam Campaign Medal with Device for continuous service in Vietnam on board the USS Satyr assigned in-country in Vietnam since July 10, 1968.  A September 1968 STR also shows that during service he was treated at a hospital in Vietnam.  Such records are sufficient to establish that he served in the Republic of Vietnam; hence, his exposure to herbicide agents (Agent Orange) is presumed.  Securing ship deck logs to establish Agent Orange exposure would be development to establish an uncontested fact, and would be redundant.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to peripheral artery disease.  On April 1975 service separation physical examination, clinical evaluations of the Veteran's vascular system, heart, and lower extremities were normal.  

Postservice treatment records include 1978 to 1995 records from the Naval Medical Center in San Diego and November 1999 private treatment records from El Centro Regional Medical Center.  They are silent for any complaints, findings, treatment, or diagnosis relating to peripheral artery disease.  

VA treatment records from 1996 to 2002 are also silent for any complaints, findings, treatment, or any diagnosis relating to peripheral artery disease, but note the Veteran's history of a cerebral vascular accident (stroke) in 1995.  VA treatment records from 2005 to 2008 note that the Veteran has an active medical problem of peripheral vascular disease, for which Plavix is prescribed. 

2005 to 2009 private treatment records from Dr. D.K. show that in August 2005, January 2006, March 2006, October 2006, January 2009, and in March 2009, the Veteran received treatment related to his peripheral vascular disease/ peripheral artery disease.

2006 to 2008 private treatment records from Dr. R.S.B. show that the Veteran was seen for residuals of an old right hemorrhagic cerebral hemisphere infarction with marked left hemiparesis; for hypertension and hyperlipidemia which were both diagnosed in 1999; and for a vascular disease affecting the legs.  

In his September 2010 VA Form 9, substantive appeal, the Veteran states that in January 1973, while he was in service, a physician requested that he undergo a sickle cell anemia test.  It was his impression that a blood condition had been found while he was in service.  Enclosed with his substantive appeal was a copy of the January 1973 STR; it noted that the Veteran was returning to the clinic for lab results and that he did not have pain in his left ankle after experiencing heat in the same ankle the day before.  Some trace effusion was noted.  Rule-out sickle cell anemia was the physician's impression, and the Veteran was recommended for a sickle cell anemia test.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has peripheral artery disease.  However, his STRs are silent for any complaints, findings, treatment, or diagnosis relating to peripheral artery disease, and his various systems were normal on clinical evaluation on April 1975 service separation examination.  Consequently, service connection for peripheral artery disease on the basis that such became manifest in service and persisted is not warranted.  

There is also no competent (to include medical) evidence in the record that tends to relate the Veteran's peripheral artery disease to his service.  See 38 C.F.R. § 3.303.  His postservice treatment records only report the treatment of peripheral artery disease and/or peripheral vascular disease, and do not include opinions relating either such disability to his service.  Notably, the Veteran does not assert (and the evidence does not support a finding) that he has had peripheral artery disease continuously since service.  His extensive postservice treatment records from 1978 to 2002 are silent for any complaints, findings, treatment, and or diagnosis relating to peripheral artery disease, and it is not until approximately 2005 that it was first clinically noted that the Veteran was being treated for peripheral vascular disease.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The only evidence in the record relating the Veteran's peripheral artery disease to his service is from the Veteran himself.  In his September 2010 VA Form 9, substantive appeal, he asserts his belief that a blood disorder was incurred in service and noted that he had been referred for a sickle cell anemia test in January 1973.  According to DORLAND'S ILLUSTRTED MEDICAL DICTIONARY, sickle cell anemia is "a hereditary hemolytic anemia, seen primarily in West Africa and in people of West African descent, and less often in the Mediterranean basin and a few other areas.  It is an autosomal recessive disorder of hemoglobin in which mutation of the gene encoding . . . results in abnormal sickle-shaped erythrocytes (sickle cells)."  Id. at 80 (31st ed. 2007).  Peripheral artery disease, on the other hand, is a term most often used by healthcare providers to "describe poor circulation in the arteries of the legs that results from atherosclerosis."  It may be described as occlusive or functional, with occlusive peripheral arterial disease being "due to structural changes that narrow or block arteries," and functional peripheral arterial disease being "usually due to a sudden temporary narrowing (spasm) or, rarely, to a widening (vasodilation) of arteries."  See Merck Online Medical Library; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174 (31st ed. 2007) (defining atherosclerosis as the formation of deposits of yellowish plaques containing cholesterol and other lipoid materials in the arteries).  Based on the foregoing definitions, it is clear that blood disorders, like sickle cell anemia, are distinct from peripheral artery disease/peripheral vascular disease.  

The Veteran does not provide any explanation as to how he believes his current peripheral artery disease might relate to sickle cell anemia (which, notably, was not actually diagnosed in service, but instead was noted in his treatment record as a possibility to be ruled out).  He also has not offered any other explanations as to how his peripheral artery disease may be related to his service.  Unexplained assertions from the Veteran that his disability is related to his service have little, if any, probative value.  The question of medical causation, to include the question of whether a disability is related to service or to some other medically distinct disability, is a complex medical question.  While the Veteran may provide lay evidence of etiology, he does not provide such evidence, e.g., of onset in service/continuity postservice.   Instead, he proffers an opinion on what is essentially a medical question, without citation to medical texts or treatises that support his allegation of service causation, and with no explanation of rationale for his theory.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board notes that the Veteran served in the Republic of Vietnam, and is thus presumed to have been exposed to herbicide agents (Agent Orange) therein.  Although he has not specifically asserted that his peripheral artery disease may be related to herbicide exposure in service, the Board has given consideration to this theory of entitlement (as he sought to corroborate his exposure to Agent Orange).  
The law provides that, if a veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended its regulations governing service connection for diseases associated with exposure to certain herbicide agents by expanding the class of diseases that may be presumptively service-connected if present in a veteran who was exposed to Agent Orange in service.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by removing "chronic lymphatic leukemia" and adding, in its place, "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; by adding "Parkinson's disease"; and by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)".  See 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  

The Veteran's claimed disability, peripheral artery disease/peripheral vascular disease, is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), to include the newly included diseases effective August 31, 2010.  In fact, in the notice of the proposed rulemaking for the amendments effective August 31, 2010, it was explained that "the term 'ischemic heart disease' does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke."  Id. at 53205.  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as was noted above, the Veteran has not alleged that his peripheral artery disease may be related to his exposure to herbicides nor has he submitted any evidence suggesting that there is such a nexus.  

In summary, the Board finds that the competent evidence of record does not show that the Veteran's peripheral artery disease is in any way related to his service, to include his exposure to herbicides therein, and that the preponderance of the evidence is against his claim.  Accordingly, the claim of service connection for such disability must be denied.


ORDER

Service connection for peripheral artery disease is denied.


REMAND

The Veteran's claim for retroactive benefits based on an award of service connection for CLL is based essentially on a claim that he has a chronic blood disorder (manifested by periods of low white blood cell count), which he alleges is either secondary to his service-connected recurrent ingrown left great toenail (see September 2002 Decision Review Officer hearing transcript, pp. 9-11) or due to his exposure to herbicide agents in service (see September 2007 VA Form 9, substantive appeal).

Regarding the secondary service connection theory of entitlement, a disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the United States Court of Appeals for Veterans Claims in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Regarding the herbicide exposure theory of entitlement, the Board notes that the following diseases may be presumptively service-connected if a veteran is shown to have been exposed to an herbicide agent in service: chloracne or other acneiform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia (CLL), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), chronic B-cell leukemias, Parkinson's disease, ischemic heart disease, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 52,202 (Aug. 31, 2010).  The United States Court of Appeals for the Federal Circuit has also determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee, 34 F.3d at 1042. 

The Veteran's STRs, including his April 1975 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnosis relating to a blood disorder.  Lab test results in service are silent as to white blood cell counts.

Pertinent postservice treatment records include the following: Lab results from the Naval Medical Center in San Diego show that in November 1981, the Veteran's white blood cell count was 1-3; in September 1982, it was 0-7; in September 1983, it was 5.7; in January 1984, it was 6.0; in May 1984, it was 6.6; in September 1988, it was 6-1; in May 1989, it was 0-3; in June 1990, it was 7.3; and in an undated report it was 1-2.  VA treatment records show that in June 1994, his white blood cell count was 5.35 (normal reference ranges were 4 to 10).  On September 2003 comprehensive examination, the Veteran's physician noted that a review of the Veteran's mental system was normal, except that he seemed concerned about his white blood cell count having been at one time 3.5.  

November 1999 treatment records from El Centro Regional Medical Center show that the Veteran was hospitalized for almost a week after he presented to the emergency room complaining of an acute onset of generalized weakness, cold sweating, and sensations of fainting and nausea.  His admission white blood count was 3.9 and dropped to 3.0 during his hospital stay.  A hematologic consultation was requested; it was the physician's opinion that the Veteran had neutropenia most likely secondary to medication.  Hypersplenism in a former alcoholic also had to be ruled out.  The Veteran's discharge diagnoses included anemia and leukopenia.

In May 2001, the Veteran was afforded a VA examination to determine whether he had a chronic blood disorder.  Lab studies performed in association with the examination showed that his white blood cell count was 6.8 (normal reference ranges were 4.8 to 10.8).  The examiner reviewed the Veteran's claims file and found that in February 2000, he had a normal PSA of 1.17.  In April 2000, his white blood cell count was 4.3, with a slightly elevated MCV at 93.6 and MCH at 31.7.  The examiner opined that the low white blood cell count of 4.3 was clinically insignificant.  As the Veteran's complete blood count and PSA were normal at the time of the examination, no diagnosis was rendered.  

August 2005 to September 2007, and January 2009 to May 2009 private treatment records from Dr. D.K.K. show that in February 2007, the Veteran inquired about CLL because he had a low white blood cell count.  He reported that he had seen an oncologist when he had a cerebrovascular accident, but he had not followed-up with him.  It was Dr. D.K.K.'s impression that the Veteran had leukopenia.  In May 2009, the Veteran requested new medication for leukemia.  He stated VA had told him he had CLL "from the appellate court upon chart review."  Dr. D.K.K. reviewed his chart and noted that he had seen an oncologist in 2007, during which it had been noted that he had mild leukopenia thought to be due to either age or ethnicity.  Dr. D.K.K. then stressed that the Veteran had persistent borderline leukopenia, not leukemia, even though he said he had CLL.

At issue in this matter is whether the Veteran has a disability for which service connection may be established, i.e., a chronic blood disorder.  Although the May 2001 VA examiner did not render a diagnosis, pertinent treatment records (as described above) show that the Veteran has had, at various times, decreased white blood cell counts.  In cases such as these, the Board has been asked to explain why abnormal lab results/studies do not represent a disability.  [Significantly, in November 1999 the Veteran was given diagnoses of neutropenia and leukopenia (records of which were not reviewed by the May 2001 VA examiner as they were not associated with the claims file until after the examination), and in February 2007 and May 2009.]  Consequently, in May 2011, the Board requested that a VHA medical expert review the Veteran's claims file to determine whether the Veteran had a chronic blood disorder, to include a disability manifested by periods of low white blood cell count, and, if so, to identify the proper diagnosis for such entity.  If a chronic blood disorder was diagnosed, the medical expert was also asked to opine whether such disability is at least as likely as not (i.e., 50 percent or better probability) related to the Veteran's service, to include his exposure to herbicide agents therein, or whether it was at least as likely as not caused or aggravated by the Veteran's service-connected recurrent ingrown left great toenail.  If a chronic blood disorder was not found, the medical expert was asked to explain why lab results showing decreased white blood cell counts did not represent a disability.

In an August 2011 medical opinion, Dr. M.G.R., a hematologist, opined that based on his review of the available evidence of record, he did not think the Veteran had a chronic blood disorder.  However, he also noted that he "[did] not have complete information to determine this in certainty," and recommended that the Veteran "undergo an evaluation by a hematologist, review of peripheral smear, flow cytometry of peripheral blood and possibly a bone marrow aspirate and biopsy."  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by a hematologist (as recommended by the VHA medical expert) to determine the nature and likely etiology of his claimed chronic blood disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with this examination, giving particular attention to postservice treatment records, the lay statements of record, and the VHA medical expert's August 2011 statement.  Based on a review of the record and examination of the Veteran (to include the additional diagnostic testing suggested by the VHA medical expert), the examiner is asked to provide an opinion that responds to the following questions:

(a) Does the Veteran have a chronic blood disorder, to include a disability manifested by periods of low white blood cell count, and, if so, what is the proper diagnosis for such entity?

(b) If a chronic blood disorder is diagnosed, is such disability at least as likely as not (50 percent or better probability) related to the Veteran's service, to include his exposure to herbicide agents therein, or is it at least as likely as not caused or aggravated by his service-connected recurrent ingrown left great toenail?

(c) If a chronic blood disorder is not diagnosed, please explain why the lab results showing decreased white blood cell counts do not represent a disability.

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


